DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 01/21/2022.
Claims 1, 3, 4, 8, 10, 11, 15 and 17 have been amended. Therefore, claims 1-20 are currently pending in this application. 
It is also noted that claim 20 is still dependent on claim 1 even though a recommendation was made in the past to correct its dependency (e.g. see page 2 of the office-action mailed on 02/16/2021). Particularly, claim 20 should refer to claim 15, as opposed to claim 1. In the instant case, claim 20 is merely a duplicate of claim 7. 
Improper Amendment
4.	The claim amendment filed on 01/21/2022 is improper since part of the text of each of claims 1, 3, 4, 8, 10, 11, 15 and 17 is illegible (e.g. see lines 24-30 and 32 of current claim 1). It is unclear why such faint text is used to indicate the changes. When making an amendment, Applicant is required to present legible text in order to properly indicate the changes being made (e.g. the limitations being added; the limitations being removed, etc.). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 3, 10 and 17 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claims 3, 10 and 17, recites, “wherein the first computing device is one of: a treadmill and a stationary bicycle”. 
However, the original disclosure does not have written description regarding such a computing device, which is one of a treadmill and a stationary bicycle, that allows a user to interact by sending and/or receiving information to/from other user(s). 
It is worth noting, per each of claims 1, 8 and 15, that the first user uses the first computing device to provide identification information related to a plurality of users, such as inviting a plurality of users to a competition; and wherein the first computing device also provides response regarding the acceptance of the invite. 

Thus, at least for the reasons above, each of claims 3, 10 and 17 constitutes new subject matter.    
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.

●	Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C.103(a) as being unpatentable over Watterson 2002/0045519 in view of Parks 2006/0217231.
Watterson teaches a system, comprising; a first computing device including a first plurality sensors configured to capture movement data of a first user during performance of an athletic activity of a first type and generate first athletic activity data representative of the athletic activity performed by the first user ([0039], [0041], [0047], [0048], [0079]: e.g. a system that allows users to perform various athletic activities; wherein the system comprises plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and wherein the sensors detect various parameters, including athletic performance of a user who is performing an athletic activity of a first type—such as running—on the treadmill; and thereby the computing device generates one or more athletic activity data); a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user ([0020], [0040], [0047], [0048], [0079]: e.g. as already indicated above, the system already comprises a plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of  each respective user. It is worth noting that each user uses a respective treadmill when performing an athletic activity—such as running, etc. Accordingly, the system already comprises a second computing device that includes a second plurality of sensors for capturing movement data of a second user during performance of an athletic activity of the first type; and thereby generates second athletic activity data representative of the athletic activity performed by the second user); a server including a processor, a communication interface and a memory storing computer-executable instructions that, when executed by the processor, cause the server to: e.g. the system already implements one or more servers that allow users to communicate with one another over a communication network; and wherein the users participate in one or more athletic activities; such as athletic competitions, wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and the second computing device, receive, via a network, (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user (see [0141] lines 6-20; [0142] and [0143] lines 1-6 also see [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity, such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc. Accordingly, the system receives (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user); aggregate the first athletic activity data and the second athletic data; rank the aggregated first athletic activity data of the first user and second athletic activity data e.g. based on the athletic data gathered regarding each user [i.e. each of a first user and the second user], the system performs one or more calculations to determine the winner of the competition; such as, the user that traversed the total distance in the shortest time, etc., and therefore, the system already aggregates the first athletic activity data and the second athletic data. In this case, a performance parameter—such as a total distance in the shortest time—is being considered. Furthermore, based on the analysis of the distance and time data elated to each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Thus, the system (a) ranks the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and also (b) displays, on a display of at least one of the first computing device and the second computing device, the ranked list).
Watterson does not explicitly describe that the first user performs the athletic activity on a first plurality of days and the second user performs the athletic activity on a second plurality of days; outputting, to the first computing device, a plurality of performance parameters; and thereby receiving a user selection of a performance parameter of the plurality of performance parameters. 
However, Parks discloses a system that gathers data regarding athletic activity that each user is performing on each day of a plurality of days; and thereby generating a respective aggregated data for each user ([0072], [0073]); and wherein the system further provides, via an interface of the user’s device, a plurality of performance e.g. the system displays to the user a plurality of performance parameters for selection, such as steps, distance, etc.); and furthermore the system generates, based on the selected performance parameter (e.g. steps), a ranked list ([0075] to [0079]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance within a given time or days; a goal to achieve a given number of steps within a given time or days, etc.); wherein the system is further arranged to display—to the user(s)—a plurality of performance parameters for selection (e.g. a parameter in terms of number of steps; a parameter in terms of distance, etc.); thereby allowing the user to select at least one of the parameters; and wherein the system generates, based on the analysis of the aggregated data related to each user, one or more pertinent results; such as: a report that indicates the ranking of each user as applied to the selected performance parameter, etc., so that the user would have additional flexibility to easily access detailed report regarding his/her performance as a applied to one or more specific activities. 
Regarding claim 8, Watterson teaches the following claimed limitations: one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor ([0039]: e.g. a system that allows users to participate in athletic activities, wherein the system involves computing devices. Accordingly, the system already involves one or more non-transitory computer-readable media storing computer-executable instructions that a processor executes), cause at least one computing device to: receive, from a first computing device associated with a first user, identification of a plurality of users to invite to a competition, the plurality of users including the first user and a second user; transmit, to a computing device associated with each user of the plurality of users, an invite to the competition ([0021], lines 1-5; [0047], [0134], [0138], [0139], [0155], [0158]: e.g. the system comprises a plurality of computing devices that communicate with one or more servers; and thereby allows users to communicate with one another; wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and a second computing device associated with a second user, receive, via a network, (i) first athletic activity data generated during performance of athletic activity of a first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user ([0141] lines 6-20; [0142]; and [0143] lines 1-6 also see [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc. Accordingly, the system receives (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user), the first athletic activity data being generated based on movement data captured by a first plurality of e.g. each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of each respective user. Accordingly, (i) the first athletic activity data is generated based on movement data captured by a first plurality of sensors of the first computing device, and (ii) the second athletic activity data is generated based on movement data captured by a second plurality of sensors of the second computing device); aggregate the first athletic activity data and the second athletic data; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user [i.e. each of a first user and the second user], the system performs one or more calculations to determine the winner of the competition; such as, the user that traversed the total distance in the shortest time, etc., and therefore, the system already aggregates the first athletic activity data and the second athletic data. In this case, a performance parameter—such as a total distance in the shortest time—is being considered. Furthermore, based on the analysis of the distance and time data elated to each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Thus, the system (a) ranks the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and also (b) displays, on a display of at least one of the first computing device and the second computing device, the ranked list).
Watterson does not explicitly describe that the first user performs the athletic activity on a first plurality of days and the second user performs the athletic activity on a second plurality of days; outputting, to the first computing device, a plurality of performance parameters; and thereby receiving a user selection of a performance parameter of the plurality of performance parameters. 
However, Parks discloses a system that gathers data regarding athletic activity that each user is performing on each day of a plurality of days; and thereby generating a respective aggregated data for each user ([0072], [0073]); and wherein the system further provides, via an interface of the user’s device, a plurality of performance parameters for selection by the user (see FIG 18/19: e.g. the system displays to the user a plurality of performance parameters for selection, such as steps, distance, etc.); and furthermore the system generates, based on the selected performance parameter (e.g. steps), a ranked list ([0075] to [0079]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance within a given time or days; a goal to achieve a given number of steps within a given time or days, etc.); wherein the system is further arranged to display—to the user(s)—a plurality of performance parameters for selection (e.g. a parameter in terms of number of steps; a parameter in terms of distance, etc.); thereby allowing the user to select at least one of the parameters; and wherein the system generates, based on the analysis of the aggregated data related to each user, one or 
Regarding claim 15, Watterson teaches the following claimed limitations: a system, comprising; a first computing device including a first plurality sensors configured to capture movement data of a first user during performance of an athletic activity of a first type and generate first athletic activity data representative of the athletic activity performed by the first user ([0039], [0041], [0047], [0048], [0079]: e.g. a system that allows users to perform various athletic activities; wherein the system comprises plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and wherein the sensors detect various parameters, including athletic performance of a user who is performing an athletic activity of a first type—such as running—on the treadmill; and thereby the computing device generates one or more athletic activity data, i.e. first athletic activity data); at least a second computing device including a second plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user ([0020], [0040], [0047], [0048], [0079]: e.g. as already indicated above, the system already comprises a plurality of computing devices, wherein each computing device is electronically coupled to a respective treadmill that involves one or more sensors; and thereby the system generates athletic performance of  each respective user. It is worth noting that each user uses a respective treadmill when performing an athletic activity—such as running, etc. Accordingly, the system already comprises a second computing device including a second 
plurality of sensors configured to capture movement data of a second user during performance of an athletic activity of the first type and generate second athletic activity data representative of the athletic activity performed by the second user); a server including a processor, a communication interface and a memory storing computer-executable instructions that, when executed by the processor, cause the server to: receive, from the first computing device, identification of a plurality of users to invite to a competition, the plurality of users including the first user and the second user; transmit, to a computing device associated with each user of the plurality of users and including the second computing device, an invite to the competition ([0021] lines 1-5; [0134], [0138], [0139], [0155]; [0158]: e.g. the system already implements one or more servers that allow users to communicate with one another over a communication network; and wherein the users participate in one or more athletic activities; such as athletic competitions, wherein a given user schedules a race with one or more other users by selecting the users that participate in the competition. Accordingly, the schedule sent to each user corresponds to the invitation to a completion since the schedule is notifying the users to participate in the competition); responsive to receiving acceptance of the transmitted invite from at least the first computing device and the second computing device, receive, via a network, (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user ([0141] lines 6-20; [0142]; [0143] lines 1-6; [0159] to [0162]: e.g. after receiving the schedule above, each user participates in the competition; and wherein, as each user is performing an athletic activity—such as running on a treadmill, the system generates—with respect to each user—tracked athletic activity data; 
such as: the distance travelled, the time in which such distance is travelled, the position of each user, etc. Accordingly, the system receives (i) first athletic activity data generated during performance of athletic activity of the first type by the first user and (ii) second athletic activity data generated during performance of athletic activity of the first type by the second user); aggregate the first athletic activity data and the second athletic activity data; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list ([0143] to [0146]; [0157] and [0163]: e.g. based on the athletic data gathered regarding each user [i.e. each of a first user and the second user], the system performs one or more calculations to determine the winner of the competition; such as, the user that traversed the total distance in the shortest time, etc., and therefore, the system already aggregates the first athletic activity data and the second athletic data. In this case, a performance parameter—such as a total distance in the shortest time—is being considered. Furthermore, based on the analysis of the distance and time data elated to each user, including the comparison of the performance of each user, the system identifies the finishing order of each participant; and thereby displays the result to each user. Thus, the system (a) ranks the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on a first performance parameter to generate a ranked list; and also (b) displays, on a display of at least one of the first computing device and the second computing device, the ranked list).
Watterson does not explicitly describe that the first user performs the athletic activity on a first plurality of days and the second user performs the athletic activity on a second plurality of days; outputting, to the first computing device, a plurality of 
However, Parks discloses a system that gathers data regarding athletic activity that each user is performing on each day of a plurality of days; and thereby generating a respective aggregated data for each user ([0072], [0073]); and wherein the system further provides, via an interface of the user’s device, a plurality of performance parameters for selection by the user (see FIG 18/19: e.g. the system displays to the user a plurality of performance parameters for selection, such as steps, distance, etc.); and furthermore the system generates, based on the selected performance parameter (e.g. steps), a ranked list ([0075] to [0079]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks; for example, by incorporating an algorithm(s) that allows the system to track, with respect to each day of a plurality of days, the performance that each user is achieving with respect to one or more activity goals (e.g. a goal to complete a predetermined total distance within a given time or days; a goal to achieve a given number of steps within a given time or days, etc.); wherein the system is further arranged to display—to the user(s)—a plurality of performance parameters for selection (e.g. a parameter in terms of number of steps; a parameter in terms of distance, etc.); thereby allowing the user to select at least one of the parameters; and wherein the system generates, based on the analysis of the aggregated data related to each user, one or more pertinent results; such as: a report that indicates the ranking of each user as applied to the selected performance parameter, etc., so that the user would have 
	Watterson in view of Parks teaches the claimed limitations as discussed above. Watterson further teaches:  
Regarding each of claims 2,  9 and 16, wherein the identification of the plurality of users is received via a graphical user interface ([0088], [0158]: e.g. the system already 
allows each user of the plurality of users to log into the system by providing identification, such as username and password, etc. Accordingly, the identification of the plurality of users is received via a graphical user interface); 
	Regarding each of claims 3, 10 and 17, wherein the first computing is one of: a treadmill and a stationary bicycle ([0013], [0047]: e.g. one or more of the exercise devices, such as a treadmill, can incorporate all the functions of the computing device); 
	Regarding each of claims 4 and 11, wherein the first performance parameter is one of time or distance ([0141], [0142], [0167]: e.g. the system already evaluates one or more performance parameters; such as, distance traveled, the time in which such distance is traveled, or the total distance in the shortest time, etc.. Accordingly, the first performance parameter is one of time or distance);   
	Regarding each of claims 5, 12 and 18 receive a start date for the competition ([0154], [0155], [0164]: e.g. the system already allows the user to schedule the race/competition, wherein the schedule also includes the time when the race will be run; and wherein the user accesses a webpage on the server to set the schedule. It is understood that such schedule inherently involves a date.  Accordingly, the system does receive the start date of the competition from the user); 
e.g. as already indicated per claim 18,  the system allows the user to schedule the race/competition, wherein the user accesses a webpage on the server to set the schedule. Accordingly, the start date is received via a graphical user interface).
●	Claims 7, 14 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Watterson 2002/0045519 in view of Maharajh 2008/0201225.
Regarding each of claims 7, 14 and 20, Watterson in view of Parks teaches the claimed limitations as discussed above. Watterson does not teach that the invite is transmitted via SMS.
However, Maharajh discloses a system that allows users to communicate with one another using SMS ([0290] lines 7-14).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Watterson in view of Parks and further in view of Maharajh; for example, by incorporating a messaging functionality that involves SMS, in order to enable the users to easily exchange messages with one another, including schedule information regarding upcoming races, etc., so that each user would have a better chance to get the message promptly.  






Response to Arguments.
7. 	Applicant’s arguments have been fully considered (the arguments filed on 01/21/2022). The arguments are not persuasive. Applicant argues, 
Claims 1-6, 8-13, and 15-19 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Application Publication No. 2002/0045519, hereinafter "Watterson" in view of U.S. Patent Application Publication No. 2006/0217231, hereinafter "Parks." 
Claims 7, 14 and 20 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Watterson in view of U.S. Patent Application Publication No. 2008/0201225, hereinafter "Maharajh." 
Applicant respectfully requests reconsideration and withdrawal of these rejections in view of the remarks . . .  
Applicant respectfully submits that Watterson and Parks, considered alone or in combination, fail to teach claim 1 . . . 
. . . Watterson does not teach or suggest "output, to the first computing device, a plurality of performance parameters; receive, from the first computing device, a user selection of a first performance parameter of the plurality of performance parameters; rank the aggregated first athletic activity data of the first user and second athletic activity data of the second user based on the first performance parameter to generate a ranked list; and display, on a display of at least one of the first computing device and the second computing device, the ranked list," as recited in amended claim 1. Parks, which is directed to "an interactive exercise device and system for measuring the performance of exercise activity of a user and for providing user-specified feedback messages to the user during the exercise activity upon achievement of corresponding user-specified goals," does not cure the deficiencies of Watterson. Thus, Watterson and Parks, considered alone or in combination, fail to teach claim 1.
Claims 2-20
Claims 8 and 15, while not identical, recite features similar to those of claim 1, and are thus allowable over the cited documents for reasons similar to those discussed above with respect to claim 1. Claims 2-7, 9-14, and 16-20 depend from one of claims 1, 8, or 15, and are allowable by virtue of their dependencies and further in view of the features recited therein.

	However, the Office respectfully disagrees with the above arguments since the prior art (the combined teaching of Watterson and Parks) still teaches the claims as currently amended. Although Applicant appears to refer to one of the sections from Watterson ([0163]), Applicant does not appear to consider the section(s) incorporated from the secondary reference (Parks).  
Watterson already considers one or more performance parameters (e.g. performance parameters in terms of distance and/or time) when generating performance result to the user. For instance, Watterson determines, based on data gathered from each user participating in a competition, the user that traversed the total distance in the shortest time ([0157] lines 7-13); and wherein the system further identifies the finishing order for each participant in the race and displays the result to each participant ([0163]). Thus, it is evident that Watterson does rank, based on a performance data, the aggregated athletic activity data of each user of a plurality of users (i.e. a first user, a second user, etc.); and thereby generates a ranked list; and wherein the ranked list is displayed to each participant via the participant’s device.
	Of course, the missing element from the above teaching is that Watterson does not explicitly describe the process of allowing the user to select a performance parameter from a plurality of performance parameters.
However, as already pointed out above under section §103(a), Parks does teach the above missing element. Particularly, Parks provides, via an interface of the user’s device, a plurality of performance parameters for selection by the user (see FIG 18/19: e.g. the system displays to the user a plurality of performance parameters for selection, such as steps, distance, etc.); and wherein Parks further generates, based on the selected performance parameter (e.g. steps), a ranked list ([0075] to [0079]).  
Of course, given the above teaching, a person skilled in the art would be motivated to modify Watterson based on the teaching gleaned from Parks in order to make Watterson more beneficial to the user . For instance, Watterson is further arranged to display—to the user(s)—a plurality of performance parameters for selection (e.g. a parameter in terms of number of steps; a parameter in terms of distance, etc.); thereby 
Applicant has not negated the above combined teaching of Watterson and Parks; and therefore, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims.  
Conclusion

8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715